Order entered June 29, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00325-CV

   VETERINARY SPECIALISTS OF NORTH TEXAS, PLLC, AND DR.
                 DEREK BURNEY, Appellants

                                      V.

                         DR. GLEN KING, Appellee

              On Appeal from the 160th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-12568

                                   ORDER

      Before the Court is appellants’ June 28, 2021 unopposed motion for

extension of time to file their brief. Because this is an accelerated appeal, we

GRANT the motion to the extent we ORDER the brief be filed no later than July

26, 2021.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE